i          i         i                                                                              i        i        i




                                     MEMORANDUM OPINION

                                               No. 04-09-00084-CV

                                   IN RE FRUCTUOSO SAN MIGUEL

                                        Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 18, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           In this original mandamus proceeding, relator Fructuoso San Miguel complains of the trial

court’s order granting the City of Laredo’s motion to dismiss two individual defendants under Texas

Civil Practice and Remedies Code section 101.106(e). To be entitled to mandamus relief, a relator

must show the trial court clearly abused its discretion and the relator has no adequate remedy at law.

In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004); Walker v. Packer, 827 S.W.2d
833, 839-40 (Tex. 1992). The court has considered relator’s petition and is of the opinion that relator

is not entitled to the relief sought because he has an adequate remedy by appeal. See Tex. Bay

Cherry Hill, L.P. v. City of Fort Worth, 257 S.W.3d 379, 396-97 (Tex. App.—Fort Worth 2008, no


           1
         … This proceeding arises out of Cause No. 2008-CVF-000993-D3, styled Fructuoso San Miguel v. The City
of Laredo, Raul Salinas, Individually, and Carlos Villarreal, Individually, pending in the 341st Judicial District Court,
W ebb County, Texas, the Honorable Elma Teresa Salinas Ender presiding.
                                                                                  04-09-00084-CV

pet.) (considering an appeal from an order dismissing an employee from the suit under Texas Civil

Practice and Remedies Code section 101.106(e)). Accordingly, relator’s petition for writ of

mandamus is denied. TEX . R. APP . P. 52.8(a).

                                                       PER CURIAM




                                                 -2-